FH ES
OCT 18 2019

Clerk, US bent Court

IN THE UNITED STATES DISTRICT COURT Distric: ©." s.wmana

HGiena

FOR THE DISTRICT OF MONTANA

BUTTE DIVISION
JAY McCLOSKEY AND AMY
LYNN (“LYNN”) McCLOSKEY,
No. CV 18-46-BU-SEH
Plaintiffs,
vs. ORDER
MONTANA TECH OF THE
UNIVERSITY OF MONTANA,

DONALD M. BLACKKETTER, and
BEVERLY HARTLINE, AND JOHN
& JANE DOES | through 5,

Defendants.

 

 

Plaintiffs’ Complaint and Demand for Jury Trial was filed in the Montana

Second Judicial District Court, Silver Bow County, on July 3, 2017.' Defendants

removed on July 19, 2018, invoking this Court’s federal question jurisdiction

under 28 U.S.C. § 1331.

Fed. R. Civ. P. 12(h)(3) requires dismissal “[i]f the Court determines at any

 

' Doc. 6.

? See Doc. 1 at J 3-5.
time that it lacks subject-matter jurisdiction.” Review of the record? discloses
substantial issues as presented as to whether federal question subject-matter
jurisdiction has been well-pleaded.

ORDERED:

Each of the parties shall have to and including October 25, 2019, to file a
brief directed to whether federal question subject matter jurisdiction has, by
applicable law, been adequately well-pleaded to invoke this Court’s subject matter
jurisdiction. Response briefs shall be due on or before November 1, 2019.
Optional reply briefs shall, be due on or before November 8, 2019.

L-
DATED this /¥ day of October, 2019.

land / Hodder

£AM E. HADDON
United States District Judge

 

> See Docs. 1, 3, and 6.
